ORDER
PER CURIAM.
Sheila Larkin (“Larkin”) appeals from the trial court’s dismissal of her suit for civil conspiracy and punitive damages as barred by the statute of limitations. We have reviewed de novo the briefs of the parties and the record on appeal, and we find Larkin’s claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2012).